723 N.W.2d 832 (2006)
CITY OF SOUTH HAVEN, Plaintiff-Appellant, and
Vanderzee Shelton Sales & Leasing, Inc., 2D, Inc., and Sharda, Inc., Plaintiffs,
v.
VAN BUREN COUNTY ROAD COMMISSION, Defendant-Appellee.
Docket No. 131532. COA No. 266724.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the May 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.